Citation Nr: 0327912	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-10 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain with discogenic disease L4-5 and bulging 
annuli L1-2 and L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1958 and from January 1961 to January 1970.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a February 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDING OF FACT

The veteran's service-connected lumbar spine disability 
results in a disability picture which more nearly 
approximates severe lumbosacral strain with marked limitation 
of forward bending in the standing position, some loss of 
lateral spine motion with osteo-arthritic changes and some 
abnormal mobility on forced motion; pronounced intervertebral 
disc syndrome has not been shown.


CONCLUSION OF LAW

The criteria for the assignment of an initial 40 percent 
rating for the veteran's service-connected lumbosacral strain 
with discogenic disease L4-5 and bulging annuli L1-2 and L5-
S1 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5243, 5293, 5295 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  The VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim.  The 
VCAA also provides that VA shall notify the claimant of the 
evidence necessary to substantiate the claim and whether VA 
or the claimant is expected to obtain any such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board concludes that all reasonable efforts have been made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim, including affording the veteran VA examinations in 
March 2002 and November 2002 that the Board finds are 
satisfactory when considered together with the veteran's 
testimony and other evidence of record.

In light of the significant grant awarded in this decision, 
and in light of the veteran's request that this case not be 
returned to the RO, the Board finds that there will be no 
prejudice to the veteran if the Board decides this issue at 
this time.  Moreover, the veteran has stated (albeit with 
some qualification) his desire for the 40 percent rating.   
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his low back disability, the severity of 
the veteran's disability is to be considered during the 
entire appeal period starting from the initial assignment of 
the disability rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

A February 2000 Board decision granted service connection for 
the veteran's low back disorder.  A February 2000 rating 
decision effectuated the Board's service connection grant and 
assigned a noncompensable disability rating for the veteran's 
low back under Diagnostic Code 5295, effective June 2, 1998.  
A June 2000 rating decision increased the veteran's low back 
disability rating to 20 percent, also effective June 2, 1998.

During the course of the veteran's appeal, new regulations 
rating back disorders have been issued and will be discussed 
later in this decision.  Prior to the changes, a 40 percent 
rating was warranted for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
Diagnostic Code 5295.

After reviewing the evidence, the Board finds that the 
veteran's low back disability most nearly approximates the 
criteria for a 40 percent rating under Diagnostic Code 5295.  
The record reveals that the veteran has loss of lateral 
motion (March 2002 VA spine examination) with osteoarthritic 
changes (March 2000 letter from the veteran's private 
physician and a June 2002 VA medical record).  The evidence 
also shows that the veteran has essentially marked limitation 
of motion (at least during flare-ups) in the lumbar spine.  
While a positive Goldthwaite's sign has not been shown, 
evidence of disc space narrowing has been shown (March 2002 
X-ray), and the Board views the record as a whole (especially 
when considering the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and DeLuca v. Brown, 8 Vet. App. 202 (1995)) as leading to 
the conclusion that the veteran's low back disability picture 
more nearly approximates the criteria for a 40 percent rating 
under Diagnostic Code 5295.

Under Diagnostic Code 5293 (prior to September 23, 2002), a 
rating of 60 percent was available where there was pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

During the course of the veteran's appeal, new regulations 
rating back disorders (Diagnostic code 5293) were issued, and 
became effective September 23, 2002.  Under the newly issue 
Diagnostic Code 5293, a rating of 40 percent was warranted 
for incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, and a 60 percent rating was warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The Board notes that an 
incapacitating episode contemplates bed rest prescribed by a 
physician.

New regulations rating back disorders (Diagnostic Code 5243) 
were again issued and became effective September 26, 2003.  
Under Diagnostic Code 5243, a rating of 60 percent is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  A rating of 
50 percent is also available when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).

Degenerative disc disease has been found on MRI studies, and 
radicular symptoms of the right leg and left thigh were noted 
on the November 2002 VA neurological examination.  The disc 
disease, however, has not been described as pronounced, and 
persistent symptoms compatible with sciatic neuropathy have 
not been consistently shown on objective examination.  After 
comparing the evidence to the diagnostic criteria set forth 
under Diagnostic Code 5293, the Board finds that the 
preponderance of the evidence is against entitlement to a 60 
percent rating under Diagnostic Code 5293.  38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293; VAOPGCPREC 36-
97 (December 12, 1997).

When considering the veteran's low back disability under 
Diagnostic Code 5293 with the criteria that became effective 
September 23, 2002, and with Diagnostic Code 5243 with the 
criteria that became effective September 26, 2003, the Board 
observes that there have been no incapacitating episodes (as 
defined by VA, i.e., bed rest prescribed by a physician) 
having a total duration of at least six weeks during the past 
12 months.  Range of motion testing has clearly shown that 
the veteran does not have unfavorable ankylosis of the 
entire thoracolumbar spine, as required for a 50 percent 
rating under Diagnostic Code 5243.  Further, the Board notes 
that combining the veteran's orthopedic and neurologic 
manifestations would not lead to a higher rating, as mild 
sciatic nerve disability (10 percent under Diagnostic Code 
8520) combined with moderate lumbar spine loss of motion (20 
percent under Diagnostic Code 5292) would not yield a rating 
in excess of 40 percent in this case.

In sum, the Board finds that an initial evaluation of 40 
percent for the veteran's low back disability is warranted 
for the entire period of the veteran's appeal.  Fenderson.

In reviewing the foregoing claim, the Board has been 
cognizant of the "benefit of the doubt" rule, and the benefit 
of the doubt has in fact been resolved in the veteran's favor 
in awarding the initial evaluation of 40 percent for the 
veteran's low back disability.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  As for a rating in excess of 40 percent, 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to permit such a 
favorable determination.

As the 40 percent initial rating assigned herein, itself, is 
recognition that the veteran's industrial capability is 
impaired (see Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993)), there simply is no basis for referral of the claim 
for assignment of any higher evaluation on an extra-schedular 
basis.  38 C.F.R. § 3.321(b)(1).  There is no showing that 
the veteran's low back disability, alone, is so exceptional 
or unusual disability, with such related factors as marked 
interference with employment (beyond that contemplated in the 
assigned evaluation), or frequent periods of hospitalization, 
so as to render impractical the application of the regular 
schedular criteria.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

An initial 40 percent evaluation for the service-connected 
lumbosacral strain with discogenic disease L4-5 and bulging 
annuli L1-2 and L5-S1 is granted.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



